Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in the application.
Examiner’s Note:  The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019, 09/12/2019, and 04/09/2021 was filed after the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c), which papers have been placed of record in the file. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 62/697578, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  Any claims pertaining to Figure 1-4 would not be considered the benefit of a prior-filed application under 35 U.S.C. 119(e) [Provisional Application # 62/697578]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 8-10, 12-13, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. US Pub. No. 2020/0226496 (“Basu”) in view of Walters et al. US Pub. No. 2020/0302234 (“Walters”).
Regarding claim 1, Basu teaches a system for accelerate tuning of hyperparameters for improving a computational performance of a model, the system comprising:
a remote tuning service [Hyperparameter Tuning Server 110 – see Fig. 1] for tuning hyperparameters of a model of a subscriber to the remote tuning service, wherein the remote tuning service is hosted on a distributed network [Network 120] of computers that:
[0039] The client devices 104-108 may comprise, but are not limited to, a mobile phone, desktop computer, laptop, portable digital assistants (PDAs), smart phone, tablet, ultra hook, netbook, laptop, multi-processor system, microprocessor-based or programmable consumer electronic, or any other communication device that a user may utilize to access the hyperparameter tuning server 110. in some embodiments, the client devices 104-108 may comprise a display module (not shown) to display information (e.g., in the form of user interfaces). in further embodiments, the client devices 104-108 may comprise one or more of touch screens, accelerometers, gyroscopes, cameras, microphones, global positioning system (GPS) devices, and so forth. The client devices 104-108 may be a device of a user that is used to interact with the hyperparameter tuning server 110 and to select various inputs for optimizing one or more machine-learning model hyperparameters.

receives a multi-task tuning work request for tuning hyperparameters of a model of a subscriber to the remote tuning service, wherein the multi-task tuning work request includes:
[0040] In one embodiment, the hyperparameter tuning server 110 is a network-based appliance that responds to initialization requests or search queries from the client devices 104-108. One or more users of the client devices 104-108 may be a person, a machine, or other means of interacting with the client device 104 -108. In various embodiments, the user is not part of the networked architecture 102, but may interact with the networked architecture 102 via one or more of the client devices 104 -108 or another means.
(i) a full tuning task [80% to 100%] for tuning hyperparameters of the model, wherein the full tuning task includes a first set of tuning parameters [user select – see Para. 0065] governing a first tuning operation of the remote tuning service;
(ii) a partial tuning task [50%] for tuning the hyperparameters of the model, wherein the partial tuning task includes a second distinct set of tuning parameters [user select – see Para. 0065] governing a second tuning operation of the remote tuning service;
[0068] The predetermined convergence percentage indicates the percentage of hyperparameter values that are to satisfy the convergence threshold for the master server 112 to affirmatively determine that the hyperparameter values have converged on corresponding values. In one embodiment, it may be sufficient for a majority of the hyperparameter values to be converging (e.g., 50%). In another embodiment, a user may desire that a supermajority of hyperparameter values have converged (es., 60%, 70%, 80%, etc.) on corresponding values. Accordingly, the predetermined convergence percentage may be configurable by the user (e.g., through the evaluation application 216), may be programmed as a default value into the master server 112 and/or the hyperparameter tuning server 110, or combinations thereof. In referring to Algorithm 2, above, the convergence threshold and the predetermined convergence percentage may be used by the master server 112 (or other computing device) at step twelve.

[0069] In one embodiment, the tuning parameters 228 and their corresponding values are predetermined. In another embodiment, the user may provide the hyperparameter tuning parameter server 110 with one or more tuning parameter values 228 via one or more client devices 104-108 and the evaluation application 216. Depending on the flexibility afforded to the user, the user may also select which of the tuning parameter value(s) that he or she will provide. In this manner, the hyperparameter tuning server 110 may include default values for one or more of the tuning parameter(s) 228, the user may provide one or more values for the tuning parameter(s) 228, or a combination of default values and user-provided values may be used in optimizing one or more of the hyperparameter(s) 226.

[0070] Using the tuning parameter values, the selected hyperparameter(s) 226, and a selected machine-learning model 232, the master server 112 instructs the one or more execution servers 114 to execute the kernel function and/or quality metric function over a sample of the training data selected from the database 116. As discussed above, the amount of training data to sample may be predetermined by the sampling percentage value η.

[0077] The hyperparameter tuning server 110 then receives a selection of tuning parameters to use in optimizing the selected machine-learning model (Operation 306). The hyperparameter tuning server 110 may also receive one or more of the tuning values from the user via one or more client devices 104-108. Additionally and/or alternatively, the hyperparameter tuning server 110 may be preconfigured or programmed with default values for the tuning parameters 228. In some instances, the user may be unable to define or provide the values for the tuning parameters 228. As discussed above with reference to FIG. 2, examples of tuning parameters include the predetermined sampling percentage value (e.g., the value of η), an upper limit value (e.g., the value of N), the performance metric and/or quality metric function to determine (e.g., f(x)), one or more values that define X, the kernel function ko, and a predetermined distance or convergence threshold.

executes the first tuning operation of the full tuning task based on the first set of tuning parameters [see Fig. 3 – step 332; Para. 0091]; 
executes the second tuning operation of the partial tuning task based on the second set of tuning parameters [see Fig. 3 – step 332; Para. 0091];
[0065] Furthermore, each of the trainable machine-learning model(s) 232 may be associated with one or more hyperparameters that define the corresponding machine-learning model. Examples of hyperparameters include, but are not limited to, a learning rate, a minimal loss reduction, maximal depth, minimum sum of instance weight for a child, subsample ratio, subsample ratio of columns for a tree, subsample ratio of columns for each split, and one or more regularization terms. In selecting a machine-learning model via the model selection application 214, the hyperparameter tuning server 110 may automatically select one or more hyperparameters 226 associated with the selected machine-learning model 232 to optimize. Additionally, and/or alternatively, a user may specify which of the hyperparameters 226 associated with a selected machine-learning model 232 to optimize.

[0066] The evaluation application 216 is configured to instruct the master server 112 to optimize one or more of the hyperparameters 226 for a selected machine-learning model 232. In addition, the evaluation application 216 may communicate one or more tuning parameter(s) 228 to the master server 112 that define the optimization parameters for optimizing the hyperparameters 226. For example, the tuning parameters 228 may include the predetermined sampling percentage value (e.g., the value of η), an upper limit value (e.g., the value of N), the performance metric and/or quality metric function to determine (e.g., f(x)), one or more values that define X, the kernel function k.sub.θ, or any combination thereof.

[0078] The hyperparameter tuning server 110 may then receive a selection of one or more hyperparameters 226 to optimize (Operation 308). Accordingly, in one embodiment, the user selects or indicates which hyperparameter 226 to optimize. Additionally and/or alternatively, the hyperparameter tuning server 110 may be preconfigured or programmed to optimize particular hyperparameters.

generates a first suggestion set comprising one or more proposed values for the hyperparameters based on the execution of the full tuning task [see step 334 of Fig. 3D; Para. 0092]; 
generates a second suggestion set comprising one or more proposed values for the hyperparameters based on the execution of the partial tuning task [see step 334 of Fig. 3D; Para. 0092].
[0074] The result of the optimization process yields the hyperparameter value(s) 230. The hyperparameter tuning server 110 may then communicate the hyperparameter value(s) 230 to one or more of the client device(s) 104-108. The user may then use the hyperparameter value(s) 230 in implementing the corresponding machine-learning model selected from the machine-learning model(s) 232.

Basu does not teach wherein if an identified performance metric of the model using the one or more proposed values for the hyperparameters derived from the execution of the partial turning task satisfies a performance threshold, setting the partial tuning task as a proxy for the full tuning thereby accelerating a tuning of the hyperparameters of the model.
Walters teaches a  systems and methods for generating machine-learning models, and more particularly, to systems that efficiently generate machine-learning models by estimating minimum data requirements for training models and tuning hyper-parameters. 
Specifically, Walters teaches wherein if an identified performance metric of the model using the one or more proposed values for the hyperparameters derived from the execution of a partial turning task [Step 712 of fig. 7 – Tune hyper-parameters for secondary models using only the limited training data] satisfies a performance threshold [Step 714 – assess the accuracy], setting the partial tuning task as a proxy for the full tuning [Step 720 – generate a database entry associated data category, model type, number of samples, and tuned hyper-parameters; see also Fig. 9] thereby accelerating a tuning of the hyperparameters of the model.
[0105] In step 712, hyper-parameters of the secondary models may be tuned. For example, each one of the models from the secondary sequences may be passed through a hyper-parameter tuning process. For example, optimization system 105 may perform a grid search by running each one of the secondary models for each setting of parameters. Alternatively, or additionally, optimization system 105 may perform a random search of hyper-parameters for each one of the secondary models and/or perform a Bayesian optimization or an evolutionary optimization. Step 712 may be performed concurrently with step 710. For example, as the sequence of progressively less data is being used, models may be run through the tuning operations.

[0106] In step 714 optimization system 105 may assess the accuracy of each one of the secondary models. In step 714, optimization system may use validation data to determine the accuracy of each secondary model. For example, once hyper-parameters have been tuned in step 714 for secondary models based on the CNN for the monthly transactions data category, optimization system 105 may determine the accuracy of the model by comparing inputs of validation data with the known outputs for the validation data.

[0108] In step 716, based on the secondary models and their estimated accuracy, optimization system 105 may identify a minimum viable model from each sequence of secondary models. The minimum viable model may include the model that uses the smallest training dataset, identified from the progressively smaller datasets, and still achieves the desired accuracy threshold as evaluated in step 718. For example, with three data categories and four model types, optimization system would identify at least twelve minimum viable models, one for each category data profile and each type of model generated from the category data profile.

[0132] In step 912, optimization system may determine a minimum number of samples for the target model requested in step 902 using the user data as the training dataset. Once optimization system 105 identifies the data profile of the user data is related to a data category, such as the ones determined for step 704 (FIG. 7), optimization system 105 may request information about minimum data requirements for sample models. In some embodiments, step 912 may involve retrieving, from database 180, a minimum number of samples for the data profile based on: the data profile most closely related to the user data profile, and the target model type. For example, if in step 910 optimization system associated the user data with a monthly data profile, in step 912 optimization system may review the minimum required number of samples for viable models identified in process 800. Because the data profiles are similar, it is possible to estimate that the sample models would behave similarly to the user data, allowing the determination of minimum data requirements for the user requested model based on the sample models. For example, if the user requested a CNN with 98% accuracy and the user data indicates the data profile similar to yearly transactions, optimization system 105 may identify the minimum viable model for a CNN based on sample models created with yearly data profiles that achieve a 98% accuracy. Because the data profiles are similar and the user is requesting a CNN, the minimum data requirements for viable models and the tuned hyper-parameters discovered for the sample CNN could be applied, at least as a starting point, to the new dataset. This estimation of minimum number of samples required for the target model may save resources and improve efficiency in the generation of machine-learning models.

In summary, Walters teaches a system and method for tuning hyper-parameters with minimum iterations and dataset (partial tuning).  Specifically, Waters teaches, if the performance metric of the model satisfies a performance threshold, saving the partial turning (as a proxy) for subsequence tuning.  Thus accelerating a tuning of the hyperparameters of the model.  
Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the system of Basu with, if an identified performance metric of the model using the one or more proposed values for the hyperparameters derived from the execution of a partial turning task satisfies a performance threshold, setting the partial tuning task as a proxy for the full tuning thereby accelerating a tuning of the hyperparameters of the model  of Walters.  The motivation for doing so would has been to reduce time and computing resources as suggested by Walters in Par. 0053.
Regarding claim 2, Walters teaches the second tuning operation of the partial tuning task is an abbreviated tuning operation relative to the first tuning operation of the full tuning task, wherein the abbreviated tuning operation requires one or more of less time for execution and less computing resources for execution [Para. 0013, 0053, 0095].
Regarding claim 3, Walters does not expressly teach collects observation data comprising a real-world performance of the one or more proposed values for the hyperparameters of the second suggestion set.  However, Examiner takes official notice that such feature is well known in the art of neural network training.  One of ordinary skill in the art would motivated to provide such feature in order to determine the accuracy of the tuning hyperparameters based on real-world performance.  
Regarding claim 4, Basu teaches an application programming interface that is in operable communication with the remote tuning service and that: configures the multi-task tuning request [Para. 0042 - [0042] The client devices 104-108 may include one or more applications (also referred to as “apps”) such as, but not limited to, a web browser, messaging application, electronic mail (email) application, a programmatic application, and the like. In some embodiments, if the programmatic application is included in one or more of the client devices 104-108, then this application is configured to locally provide the user interface and at least some of the functionalities with the application configured to communicate with the hyperparameter tuning server 110], wherein configuring the multi- task tuning request includes: defining the first set of tuning parameters for the full tuning task, and defining the second set of tuning parameters for the partial tuning task [Para. 0069 - the tuning parameters 228 and their corresponding values are predetermined. In another embodiment, the user may provide the hyperparameter tuning parameter server 110 with one or more tuning parameter values 228 via one or more client devices 104-108 and the evaluation application 216. Depending on the flexibility afforded to the user, the user may also select which of the tuning parameter value(s) that he or she will provide].
Regarding claim 8, Walters teaches simultaneously assesses each of the one or more proposed values for the hyperparameters of the second suggestion set thereby accelerating the tuning of the hyperparameters of the model [Para. 0045 - hyper-parameter optimizer 130 may be in communication with computer clusters 160 and generate parallel processing requests to adjust and search hyper-parameters to allow multiple hyper-parameter configurations to be evaluated concurrently; Para. 0076].
Regarding claim 9, Walters teaches constructs a surrogate model that is an approximation of the model of the subscriber, wherein assessing each of the one or more proposed values for the hyperparameters of the second suggestion is performed via the surrogate model [Para. 0111 - optimization system 105 may generate a database entry that associates the data category, model type, number of samples, and tuned hyper-parameters; Para. 0132 - Once optimization system 105 identifies the data profile of the user data is related to a data category, such as the ones determined for step 704 (FIG. 7), optimization system 105 may request information about minimum data requirements for sample models. In some embodiments, step 912 may involve retrieving, from database 180, a minimum number of samples for the data profile based on: the data profile most closely related to the user data profile, and the target model type].
Regarding claim 10, Walters teaches the partial tuning task is set as the proxy for the full tuning task, searching only a parameter space of the partial tuning task for new proposed values for the hyperparameters of the model [Para. 0113 -  optimization system 105 may generate a secondary model for a CNN using a limited training dataset that only utilizes 50% of the total available data; Para. 0132 - if the user requested a CNN with 98% accuracy and the user data indicates the data profile similar to yearly transactions, optimization system 105 may identify the minimum viable model for a CNN based on sample models created with yearly data profiles that achieve a 98% accuracy. Because the data profiles are similar and the user is requesting a CNN, the minimum data requirements for viable models and the tuned hyper-parameters discovered for the sample CNN could be applied, at least as a starting point, to the new dataset. This estimation of minimum number of samples required for the target model may save resources and improve efficiency in the generation of machine-learning models].
Regarding claims 12-13,15, and 17, they are directed the method of steps to implement the system as set forth in claims 1-4, 8-10.  Therefore, they are rejected on the same basis as set forth hereinabove.

Allowable Subject Matter
Claims 5-7, 11, 14, 16, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 5-7, 11, 14, 16, 18-19 are considered allowable since, when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of subject matter specified in the dependent claim(s).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pub. No. 2018/0121814 to Yu et al. teach a method and system improvements in speed and reductions in computational resource expenditure are realized in the improved tuning of hyperparameters for machine learning processes. To ensure that the values selected for hyperparameters are tuned appropriately, but quickly, several rounds of optimization are performed, each with as many or more iterations of cross-validation than prior rounds; cutting short the analysis unpromising results to devote more time and resources in analyzing promising value sets. The results are used to build suggested sets of hyperparameter values for that round, which are also cross-validated and enable the tuning process to incorporate previous operations to improve its value sets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/            Primary Examiner, Art Unit 2115